NO.
12-04-00241-CR
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS DISTRICT
 




TYLER, TEXAS
MICHAEL JEROME CLEVELAND,         §                      APPEAL
FROM THE 273RD
APPELLANT
 
V.        §                      JUDICIAL DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §                      SHELBY
COUNTY, TEXAS
                                                                                                                                                           

MEMORANDUM OPINION
PER CURIAM
            Michael
Jerome Cleveland filed a motion for rehearing, which is denied.  The opinion of January 31, 2006 is withdrawn,
and the following opinion is substituted in its place.
            Michael
Jerome Cleveland appeals his conviction for possession of between four and two
hundred grams of phencyclidine, for which he was sentenced to imprisonment for
eighty years.  Appellant’s counsel filed
a brief in compliance with Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  Thereafter,
Appellant filed a pro se brief.  We
affirm.
                                                
Background
            Appellant
was charged with possession of between four and two hundred grams of
phencyclidine.  Appellant pleaded “not
guilty,” and the matter proceeded to a jury trial.  Ultimately, the jury found Appellant guilty
as charged and sentenced him to imprisonment for eighty years.  The trial court sentenced Appellant
accordingly, and this appeal followed.
 
Analysis
Pursuant to Anders v. California
            Appellant’s
counsel filed a brief in compliance with Anders and Gainous.  Appellant’s counsel states that he has
diligently reviewed the appellate record and is of the opinion that the record
reflects no reversible error and that there is no error upon which an appeal
can be predicated.  He further relates
that he is well acquainted with the facts in this case.  In compliance with Anders, Gainous,
and High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978),
Appellant’s Anders brief presents a chronological summation of
the procedural history of the case and further states that Appellant’s counsel
is unable to raise any arguable issues for appeal. 
            Thereafter,
Appellant filed a pro se brief in which he raised the following three issues:
(1) legal and factual sufficiency of the evidence; (2) entrapment; and (3)
ineffective assistance of counsel.  We
have reviewed the record for reversible error and have found none.  See Bledsoe v. State, No.
PD-300-04, 2005 WL 3057799, at *3 (Tex. Crim. App. Nov. 16, 2005).                                                                                                    
Conclusion
            As required by Stafford v.
State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant’s counsel has
moved for leave to withdraw. We carried the motion for consideration with our
consideration of this matter.  Having
done so and finding no reversible error, Appellant’s counsel’s motion for leave
to withdraw is hereby granted and the trial court’s judgment is affirmed.
 
Opinion
delivered April 19, 2006.
Panel
consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)